      9:20-cv-00977-TMC         Date Filed 12/29/20        Entry Number 38        Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION

 Antonio Tykeish Wakefield,              )
                                         )
                         Plaintiff,      )            Civil Action No. 9:20-cv-0977-TMC
                                         )
 vs.                                     )                           ORDER
                                         )
 S.C. Dept. of Corrections, Ryan )
 Phillips, Sheri Phillip, and J. Palmer, )
                                         )
                         Defendants.     )
 _________________________________)

       Plaintiff Antonio Tykeish Wakefield, a state prisoner proceeding pro se and in forma

pauperis, filed this action pursuant to 42 U.S.C. § 1983. (ECF Nos. 1; 2; 11). In accordance with

28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.), this matter was referred to a

magistrate judge for all pretrial proceedings. On June 23, 2020, Defendants Ryan Phillips, Sheri

Phillips, and J. Palmer (collectively, “Individual Defendants”), filed a joint motion to dismiss.

(ECF No. 18). The magistrate judge subsequently issued an order on June 24, 2020, pursuant to

Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising Plaintiff of the Individual

Defendants’ motion and the possible consequences if Plaintiff failed to adequately respond. (ECF

No. 20). The Roseboro order was mailed to Plaintiff on June 24, 2020, (ECF No. 21), and was not

returned to the court as undeliverable. Despite the warning in the Roseboro order, Plaintiff filed

no response to the Individual Defendants’ motion.

       Rather, on June 29, 2020, Plaintiff filed a request for entry of default against all Defendants.

(ECF No. 22). The Clerk declined to entry default at that time based on the Individual Defendants’




                                                  1
       9:20-cv-00977-TMC             Date Filed 12/29/20         Entry Number 38           Page 2 of 5




motion to dismiss. 1 See id. Accordingly, on August 20, 2020, the magistrate judge entered a text

order recognizing that, “Plaintiff may have construed his request for entry of default as an adequate

response to the [Individual] Defendants’ Motion to Dismiss,” and, consequently, granted Plaintiff

an additional thirty days to file a proper response to the motion. (ECF No. 26). The magistrate

judge’s order was mailed to Plaintiff on August 20, 2020, (ECF No. 28), and has not been returned

to the court as undeliverable. Nevertheless, despite the additional time, Plaintiff again failed to

file any response to the motion to dismiss.

        Then, on October 26, 2020, Defendant S.C. Dept. of Corrections (“SCDC”) filed its own

motion to dismiss. (ECF No. 33). The next day, the magistrate judge issued another Roseboro

order, notifying Plaintiff of SCDC’s motion and warning of the possible consequences if Plaintiff

failed to adequately respond. (ECF No. 34). The second Roseboro order was mailed to Plaintiff

on October 27, 2020, (ECF No. 35), and has not been returned to the court. Notwithstanding the

warnings in the magistrate judge’s second Roseboro order, Plaintiff has filed no response to

SCDC’s motion to dismiss, and the time to do so has now run.

        Now before the court is the magistrate judge’s Report and Recommendation (“Report”),

recommending that the court dismiss the action pursuant to Federal Rule of Civil Procedure 41(b)

for failure to prosecute and to comply with court orders. (ECF No. 36). The Report was mailed

to Plaintiff at the address he provided the court, (ECF No. 37), and has not been returned as

undeliverable. Therefore, Plaintiff is presumed to have received the Report. Plaintiff was advised

of his right to file specific objections to the Report, (ECF No. 36 at 2, 4), but failed to do so. The

time for Plaintiff to object to the Report has now expired, and this matter is ripe for review.




1
 At the time Plaintiff requested an entry of default, Defendant S.C. Dept. of Corrections had not been served. See
(ECF Nos. 10; 15; 16; 25).


                                                        2
      9:20-cv-00977-TMC         Date Filed 12/29/20       Entry Number 38        Page 3 of 5




       The magistrate judge’s recommendation has no presumptive weight, and the responsibility

for making a final determination remains with the United States District Court. Mathews v. Weber,

423 U.S. 261, 270 (1976). Nevertheless, “[t]he district court is only required to review de novo

those portions of the report to which specific objections have been made, and need not conduct de

novo review ‘when a party makes general and conclusory objections that do not direct the court to

a specific error in the magistrate judge’s proposed findings and recommendations.’” Farmer v.

McBride, 177 Fed. App’x 327, 330–31 (4th Cir. April 26, 2006) (quoting Orpiano v. Johnson, 687

F.2d 44, 47 (4th Cir. 1982)). The court may accept, reject, or modify, in whole or in part, the

recommendation made by the magistrate judge or recommit the matter with instructions. 28 U.S.C.

§ 636(b)(1). However, “[i]n the absence of specific objections to the Report and Recommendation,

this Court is not required to give any explanation for adopting the recommendation.” White v.

Stacher, C/A No. 6-05-1737-GRA-WMC, 2005 WL 8163324, at *1 (D.S.C. Aug. 29, 2005) (citing

Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983)).

       It is well established that a court has the authority to dismiss a case pursuant to Federal

Rule of Civil Procedure 41(b) for failure to prosecute or failure to comply with orders of the court.

See, e.g., Attkisson v. Holder, 925 F.3d 606, 625 (4th Cir. 2019) (citing Link v. Wabash R.R. Co.,

370 U.S. 626, 630–31 (1962)). “The authority of a court to dismiss sua sponte for lack of

prosecution has generally been considered an ‘inherent power,’ governed not by rule or statute but

by the control necessarily vested in courts to manage their own affairs so as to achieve the orderly

and expeditious disposition of cases.” Link, 370 U.S. 626, 630–31 (1962) (emphasis added). In

addition to its inherent authority, this court may also sua sponte dismiss a case for lack of

prosecution under Fed. R. Civ. P. 41(b). Attkisson, 925 F.3d at 625.




                                                 3
      9:20-cv-00977-TMC         Date Filed 12/29/20       Entry Number 38         Page 4 of 5




       In considering whether to dismiss an action pursuant to Rule 41(b), the court should

consider four factors:

               (1) the degree of personal responsibility on the part of the plaintiff;

               (2) the amount of prejudice to the defendant caused by the delay;

               (3) the [plaintiff’s history of] proceeding in a dilatory fashion; and,

               (4) the effectiveness of sanctions less drastic than dismissal.

       Davis v. Williams, 588 F.2d 69, 70 (4th Cir.1978) (quoting McCargo v. Hedrick, 545 F.2d

393, 396 (4th Cir. 1976)) (internal quotation marks omitted). These four factors “‘are not a rigid

four-pronged test’” and whether to dismiss depends on the particular circumstances of the case.

Attkisson, 925 F.3d at 625 (quoting Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989)). For

example, in Ballard, the court reasoned that “the Magistrate’s explicit warning that a

recommendation of dismissal would result from failure to obey his order” was an important factor

supporting dismissal. See Ballard, 882 F.2d at 95–96.

       Here, the factors weigh in favor of dismissal. As Plaintiff is proceeding pro se, he is

personally responsible for his failure to comply with the court’s orders. Plaintiff was specifically

and repeatedly warned that his case would be subject to dismissal if he failed to adequately respond

to the Defendants’ motions to dismiss. See (ECF Nos. 20, 26, 34, 36). The court concludes that

Plaintiff’s lack of response to the magistrate judge’s orders indicates an intent to no longer pursue

this action and subjects this case to dismissal. See Fed. R. Civ. P. 41(b). Furthermore, because

Plaintiff was explicitly warned that failure to respond or comply would subject his case to

dismissal, dismissal is appropriate. See Ballard, 882 F.2d at 95.

       Thus, having reviewed the Report and finding no clear error, the court agrees with, and

wholly adopts, the magistrate judge’s findings and recommendations in the Report (ECF No. 36),




                                                  4
      9:20-cv-00977-TMC            Date Filed 12/29/20         Entry Number 38          Page 5 of 5




which is incorporated herein by reference. Therefore, this case is DISMISSED pursuant to Rule

41(b) for failure to prosecute and to comply with court orders. 2

        IT IS SO ORDERED.

                                                           s/Timothy M. Cain
                                                           United States District Judge
Anderson, South Carolina
December 29, 2020

                                 NOTICE OF RIGHT TO APPEAL
        The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




2
 Consequently, the Individual Defendants’ motion to dismiss (ECF No. 18) and SCDC’s motion to dismiss (ECF No.
33) are DENIED as moot.


                                                      5
